Order, Supreme Court, New York County, entered August 22, 1975, directing, inter alia, an award of additional interim counsel fees in the sum of $5,000, unanimously reversed, insofar as appealed from, on the facts and in the exercise of discretion, and the interim counsel fee award is vacated without prejudice to an appropriate application to the trial court for a further award, without costs and without disbursements. The state of the record relative to the value of services of counsel does not warrant an additional award at this juncture. The award of additional counsel fees, if any, would best be evaluated by the trial court. Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.